Exhibit 10.1

STOCK OPTION AGREEMENT

STOCK OPTION AGREEMENT made this (Grant Date), between Supertel Hospitality,
Inc., a Virginia corporation (“Company”), and (Holder Name), (an employee / a
director) of the Company (“Holder”).

The Company desires, by affording the Holder an opportunity to purchase its
common shares as hereinafter provided, to carry out the purpose of the Supertel
2006 Stock Plan (the “Plan”). This option is expressly designated not to be an
Incentive Stock Option as defined in I.R.C. §422A.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the parties hereto agree as follows:

1. Grant of Option. The Company hereby irrevocably grants to the Holder,
pursuant to and subject to the terms of the Plan, the right and option,
hereinafter called the “Option,” to purchase all or any part of an aggregate of
(            ) shares of common stock (the “Common Shares”) of the Company (such
number being subject to adjustment as provided in Paragraph 7 hereof) on the
terms and conditions herein set forth. The holder of the Option shall not have
any of the rights of a stockholder with respect to the shares covered by the
Option until one or more certificates for such shares shall be delivered to such
holder upon the due exercise of the Option.

2. Purchase Price. The purchase price of the Common Shares covered by the Option
shall be ($             ) per share. The purchase price of the shares as to
which the Option shall be exercised shall be paid in full in cash at the time of
exercise or, with the approval of the Company’s Compensation Committee of the
Board of Directors (the “Compensation Committee”), the purchase price may be
paid (1) in common stock of the Company already owned by the Holder valued at
fair market value on the date of exercise (if such common stock has been owned
by the Holder for at least six months) or (2) by the Holder remitting such
amount by an appropriate reduction of the number of shares to be delivered to
the Holder upon exercise (valued at fair market value on the date of exercise).

3. Term of Option. The term of the Option shall be for a period of             
years from the date hereof, subject to earlier termination as provided in
Paragraphs 5 & 6 hereof.

4. Non-Transferability. The Option shall not be transferable otherwise than by
will or the laws of descent and distribution, and the Option may be exercised,
during the lifetime of the Holder, only by such Holder. More particularly (but
without limiting the generality of the foregoing), the Option may not be
assigned, transferred (except as provided above), pledged or hypothecated in any
way, shall not be assignable by operation of law, and shall not be subject to
execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the Option contrary to the
provisions hereof or the levy of any execution, attachment or similar process
upon the Option shall be null and void and without effect.

5. Exercisability. This Option shall be exercisable              and ending on
            . If Holder is an employee of the Company, in the event of any
termination of the Holder’s employment (voluntary or involuntary) prior to (Date
of Expiration), any portion of this



--------------------------------------------------------------------------------

Option not exercisable upon the date of such termination shall never become
exercisable (except as provided in Section 6).

The Option may be exercised, at any time or from time to time, as to any part or
all the shares exercisable; provided, however, that the Option may not be
exercised as to less than one hundred (100) shares at any one time (or the
remaining shares then purchasable under the Option, if less than one hundred
(100) shares). The Option may not be exercised unless at the date of exercise a
Registration Statement under the Securities Act of 1933, as amended, relating to
the shares covered by the Option shall be in effect or the Company shall have
determined that an exemption from such registration is available. Subject to the
extension of the exercise periods set forth in Paragraph 6 hereof, the Option
may not be exercised at any time unless the Holder shall have been in the
continuous employ of the Company or a subsidiary from the time hereof to the
date of the exercise of the Option.

6. Termination of Employment. If holder is an employee, in the event that the
employment of the Holder shall be terminated (other than by reason of death),
the Option may, subject to the provisions of Paragraph 5 hereof, be exercised by
the Holder (to the extent that the Holder shall have been entitled to do so at
the termination of employment) at or prior to the time of such termination;
provided, if the Holder is terminated by the Company without Cause, the Holder
shall have ninety (90) days following such termination to exercise all options
exercisable on the date of termination and if the employment of the Holder
terminates by reason of the retirement of the Holder at or reaching age 55 and
having completed five years of service, the Holder shall have one (1) year
following such retirement to exercise all options exercisable on the date of
such retirement. In the event of such Holder’s death or total disability (using
the definition of total disability of the Company’s long-term disability plan),
the Option may, subject to the provisions of Paragraph 5 hereof, be exercised by
the personal representative of the Holder’s estate (to the extent the Holder
would have been entitled to do so as of the date of death) or the Holder in the
case of disability at any time within ninety (90) days following the date of the
Holder’s death or termination of employment due to total disability (but not
more than the term of this Option). So long as such Holder shall continue to be
an employee of the Company, or an affiliate, or a subsidiary the Option shall
not be affected by any change of duties or position. Nothing in this Option
Agreement shall confer upon a Holder any right to continue in the employ of the
Company or interfere in any way with the right of the Company to terminate
his/her employment at any time. The transfer of employment between any
combination of the Company and any affiliate or subsidiary shall not be deemed a
termination of employment. For purposes of this Agreement, “Cause” shall include
the Holder’s negligence, neglect of duty, incompetence, dishonesty, violation of
any of the terms of the Holder’s employment agreement (if any) and the Holder’s
indictment, conviction or plea of guilty or nolo contendere to a misdemeanor
involving moral turpitude or a felony.

7. Adjustment in Capitalization. If any adjustment in the Company’s
capitalization as described in Section 5.3 of the Plan occurs, appropriate
adjustments shall be made by the Compensation Committee to the number of shares
and price per share of stock subject to this Option.

8. Method of Exercising Option. Subject to the terms and conditions of the
Option Agreement, the Option may be exercised by written notice to the Company,
care of its Chief Financial Officer, 309 North 5th Street, Norfolk, Nebraska
68701. Such notice shall state the election to execute the Option and the number
of shares in respect of which it is being exercised, and shall be signed by the
person or persons so exercising the Option. Such notice shall either: (a) be
accompanied by payment of the full purchase price of such shares, in which event
the Company shall deliver a certificate or certificates representing such shares
as soon as



--------------------------------------------------------------------------------

practicable after the notice shall be received; or (b) fix a date (not less than
five (5) nor more than ten (10) business days from the date such notice shall be
received by the Chief Financial Officer) for the payment of the full purchase
price of such shares at the Company’s Transfer Agent Offices, against delivery
of a certificate or certificates representing such shares. Payment of such
purchase price shall, in either case, be made by check payable to the order of
the Company or, if applicable pursuant to Paragraph 2 hereof with the consent of
the Compensation Committee, the transfer of the appropriate shares of stock or
reduction of the appropriate number of shares to be delivered upon exercise of
the Option. The certificate or certificates for the shares as to which the
Option shall have been so exercised shall be registered in the name of the
person or persons so exercising the Option (or, if the Option shall be exercised
by the Holder and if the Holder shall so request in the notice exercising the
Option, shall be registered in the name of the Holder and another person
jointly, with right of survivorship or in the name of the Holder’s spouse) and
shall be delivered as provided above to or upon the written order of the person
or persons exercising the Option. All shares that shall be purchased upon the
exercise of the Option as provided herein shall be fully paid and
non-assessable.

As a condition of the issuance of shares hereunder, the Holder agrees to remit
to the Company at the time of any exercise of this Option any taxes required to
be withheld by the Company under federal, state or local law as a result of
exercise. With the approval of the Committee, the Holder may remit such amount
by an appropriate reduction of the number of shares to be delivered to the
Holder upon exercise, or by the Holder delivering sufficient shares of common
stock of the Company valued at its fair market value (if such common stock has
been owned by the Holder for at least six months).

9. General. The Company shall at all times during the term of the Option reserve
and keep available such number of Common Shares as will be sufficient to satisfy
the requirements of this Option Agreement, shall pay all original issue and
transfer taxes with respect to the issue and transfer of shares pursuant hereto
and all other fees and expenses necessarily incurred by the Company in
connection therewith, and will use its best efforts to comply with all laws and
regulations which shall be applicable thereto.

IN WITNESS WHEREOF, the Company and the Holder have signed this Option Agreement
effective as of the day and year first above written.